Boslaugh, J.,
dissenting.
The important question in this case is where the right-of-way was located upon the ground. It has long been recognized that it is not essential that a public road be laid out upon the exact lines set out in the petition. State ex rel. Draper v. Freese, 147 Neb. 147, 22 N. W. 2d 556; Richardson v. Frontier County, 94 Neb. 27, 142 N. W. 528.
Willis Lind, the former county surveyer, testified that he had been personally familiar with the area since 1907 or 1908. He testified that when he first knew the area there was no road from Parks’ comer to Broad Street, but a fence line that meandered with Rawhide Creek. The road, which is. now U. S. Highway No. 30 east of Parks’ comer, starting at that comer curved a little to the south until it reached a corner about a quarter of a mile east, and then meandered northeasterly to the section comer. This is the only evidence in the record that describes the road which was laid out upon the ground and used.
The State’s claim is founded upon records which were not available until after 1960 or 1961. There is no testimony by any witness which disputes the recollection of Lind as to where the road was actually located.
The trial court found that the north right-of-way line was 33 feet north of the centerline of U. S. Highway No. 30 as now constructed. This finding is fully supported by the record, and the judgment should be affirmed.
McCown, J., joins in this dissent.